DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on October 26, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashige US. Patent (5,798,025) hereinafter Iwashige.
Regarding claim 1,
Iwashige discloses a defibration processing apparatus (see fig.6) comprising: 
an input port (2) into which a raw material is input; 
a rotating body (12,13,16/16’) that rotates about a rotation center shaft (12); 
a stationary member (10,15/15’) that covers at least partially the rotating body (12,13, 16/16’); and 

    PNG
    media_image1.png
    652
    713
    media_image1.png
    Greyscale

a storage wall (side wall of fig.6) that partially covers the stationary member (10,15/15’) and includes a discharge port (3) through which a defibrated object obtained by the rotating body (12,13, 16/16’) and the stationary member (10,15/15’) defibrating the raw material is discharged, 
wherein the rotating body (12,13, 16/16’) has a plurality of rotating blades (13,16/16’) protruding in a direction away (see fig.9A) from the rotation center shaft (12), 
the stationary member (10,15/15’) includes a screen (10) that has a plurality of openings (see fig.6, arrows show filtration through the holes/opening of the screen) and is disposed in at least part of the stationary member(10,15/15’) in a direction of the rotation center shaft (12) and surrounds an entire periphery of a part of the rotating body (12,13, 16/16’) in a rotation direction (see fig.6 and 9A), and 
a fixed blade (15/15’) that is disposed on a surface (surface of the storage wall. shown in fig .6 above) facing the rotating body in a portion (12,13, 16/16’, see fig.6 and 9A) 
the screen (10) is disposed closer to the discharge port (3) than the fixed blade (15/15’) in the direction of the rotation center shaft (12), 
the storage wall portion (see fig.6) covers partially both of the screen (10) and the fixed blade (15/15’), 
the fixed blade (15/15’) has an outer peripheral surface that is entirely positioned farther away from the rotation center shaft (12) than an outer peripheral surface of the screen (10) in the direction away from the rotation center shaft (12, see fig.6), 
the outer peripheral surface of the fixed blade (15/15’) directly contacts an inner surface of the storage wall (see fig.6 above), and 
the outer peripheral surface of the screen (10) is spaced apart from the inner surface of the storage wall by a space that communicates with the discharge port (3, see fig.6).
Examiner notes, the recitation of storage wall portion is considered to be a wall since there is no description on how the wall portion is to be a storage.
Regarding claim 4,
Iwashige discloses wherein the space by which the outer peripheral surface of the screen (10) is spaced apart from the inner surface of the storage wall forms a discharge path (see arrows in fig.6) communicating with and facing the discharge port (3) and provided on a side of the stationary member (10,15/15’) opposite to the rotating body (12,13, 16/16’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashige US. Patent (5,798,025) hereinafter Iwashige.
Regarding claim 5,
The prior art Iwashige discloses all limitations in claim 1.
In re Leshin, 125 USPQ 416 (CCPA 1960).
Examiner further notes that the recitation of "to be formed”, is being treated as a product-by-process limitation therefore, absent of any positively recited patentably defining structure, the process of "formed of” the holes is not germane to the patentability of the claimed invention and is therefore obvious to the skilled artisan.
Regarding claim 6,
The prior art Iwashige discloses all limitations in claim 1.
Iwashige discloses the screen (10) is formed of a cylindrical plate (Col.4 lines 17) or a coupling body obtained by combining a plurality of arc-shaped punched metal plates in the rotation direction of the rotating body, but is silent about the screen to be formed of a punched metal plate and since Applicant has failed to set forth any positive criticality for the selection of a particularly type of material “i.e. punched metal plate”, it has been well known in the mechanical arts to construct screen with different type of material and In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 1, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doenges et al. US Patent (5,921,479) hereinafter Doenges in view of Iwashige US. Patent (5,798,025) hereinafter Iwashige (Alternative).
Regarding claim 1,
Doenges discloses a defibration processing apparatus (26 of fig.1) comprising: 
an input port (36) into which a raw material is input; 
a rotating body (2) that rotates about a rotation center shaft (8); 
a stationary member (4,5) that covers at least partially the rotating body (2); and 
a storage wall (1) that partially covers the stationary member and includes a discharge port (10) through which a defibrated object obtained by the rotating body (2) and the stationary member (4,5) defibrating the raw material is discharged, wherein the rotating body (2) has a plurality of rotating blades (3) protruding in a direction away from the rotation center shaft (8), 
the stationary member (4,5) includes a screen (4) that has a plurality of openings (11) and is disposed in at least part of the stationary member (4,5) in a direction of the rotation center shaft (8) and 

the storage wall portion (1) covers partially both of the screen (4) and the fixed blade (5 see fig.3),
Doenges does not disclose the screen surrounds an entire periphery of a part of the rotating body in a rotation direction, a fixed blade that is disposed on a surface facing the rotating body in a portion where the screen is not provided and surrounds an entire periphery of a part of the rotating body in the rotation direction in the portion where the screen is not provided, and the screen is disposed closer to the discharge port than the fixed blade in the direction of the rotation center shaft and the fixed blade has an outer peripheral surface that is entirely positioned farther away from the rotation center shaft than an outer peripheral surface of the screen in the direction away from the rotation center shaft, the outer peripheral surface of the fixed blade directly contacts an inner surface of the storage wall, and the outer peripheral surface of the screen is spaced apart from the inner surface of the storage wall by a space that communicates with the discharge port.
Doenges and Iwashige disclose both art in the same field of endeavor (i.e. comminution).
Iwashige, in a similar art, teaches Iwashige discloses a defibration processing apparatus (see fig.6) comprising: 
an input port (2) into which a raw material is input; a rotating body (12,13,16/16’) that rotates about a rotation center shaft (12); 

Because both references disclose art in the same field of endeavor (i.e. comminution), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the defibration processing apparatus such that it has the screen and fixed blade surround an entire periphery of a part of the rotating body in a rotation direction. Examiner notes both references clearly teach the defibration processing apparatus, therefore a simple substitution of Doenges’s the defibration processing apparatus with that of Iwashige will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Examiner notes, the recitation of storage wall portion is considered to be a wall since there is no description on how the wall portion is to be a storage.
Regarding claim 7, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 1,
Doenges as modified by Iwashige, discloses a gas introduction port (Doenges, 9/29) through which gas is introduced into the defibration processing apparatus (Doenges, 26) and which is formed on a side of the stationary member (4,5 modified by Iwashige, 10,15/15’) opposite to the rotating body (2 modified by Iwashige, 12,13,16/16’) separately from the input port (36 modified by Iwashige,2) and the discharge port (37 of fig.1, modified by Iwashige, 3).
Regarding claim 8, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 7,
Doenges as modified by Iwashige, discloses the discharge port (37 of fig.1, modified by Iwashige, 3) is open at a position corresponding to the screen (4,5 modified by Iwashige, 10), and the rotating body (2 modified by Iwashige, 12,13,16/16’) is disposed between the discharge port (37 of fig.1, modified by Iwashige, 3) and the gas introduction port (Doenges, 9/29, see fig.1).
Regarding claim 9, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 7,
Doenges discloses an air feeding device (22/25) that feeds the gas (Col.5  lines 66 and Col.6  lines 1-3) and is coupled to the gas introduction port (9/29 see fig.1).
Regarding claim 10, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 1,
Doenges as modified by Iwashige, discloses a processing portion (30) that processes the defibrated object defibrated by the defibration processing apparatus (26 modified by Iwashige,fig.6).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 10/26/2021 about the 35 U.S.C. 103 rejection, the Applicant arguments about the newly presented limitation have been fully considered but are moot since the newly presented limitations was not reviewed in the prior Office Actions.
The applicant's argument on pages 1-3, is based on the newly presented amendment, since the scope of the claim has changed, newly reference (Iwashige US. Patent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

November 5, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        



/Matthew Katcoff/Primary Examiner, Art Unit 3725